IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1143
                              Filed August 31, 2016


IN THE INTEREST OF D.J. and D.J.,
Minor Children,

K.B., Mother,
       Appellant,

C.J., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



       A mother and father appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.




       Esther J. Dean, Muscatine, for appellant mother.

       Don W. Schroeder of Schroeder Law Firm, P.L.C., West Liberty, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Kathryn K. Lang, Assistant Attorneys General, for appellee State.

       Christine E. Boyer, Iowa City, for minor children.



       Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                          2


BOWER, Judge.

       A mother and father separately appeal the order terminating their parental

rights. We find there is sufficient evidence to support the terminations. We also

find termination is in the best interests of the children and no exception to

termination is appropriate. We affirm the decision of the juvenile court on both

appeals.

       I.     Background Facts & Proceedings

       D.J. and D.J., born in 2007, are twins and the children of mother K.B. and

father C.J. While living with their father, the children came to the attention of the

Iowa Department of Human Services (DHS) in April 2013 due to lack of

supervision, and voluntary services began. A fire destroyed the father’s home,

and the children were moved to their mother’s care in August.            There were

concerns regarding drug use with both parents.

       In November, the children, along with two half-siblings, were adjudicated

to be in need of assistance, pursuant to Iowa Code section 232.2(6)(c)(2) and (n)

(2013).1 The children were removed from the mother’s care the next day. Their

father was in jail at the time, and the children were placed with relatives. In

January 2014, the children were placed with their father. The father’s significant

history of substance abuse warranted consistent and careful monitoring by DHS

to prevent harm to the children.




1
  The basis for the adjudication was failure to provide appropriate supervision by the
children’s mother as well as evidence of domestic abuse between the mother and her
boyfriend and previously between the mother and the children’s father.
                                         3


       Between the January 2014 hearing and the first termination hearing held

in February 2016,2 both parents had been incarcerated for substantial periods of

time, relapsed on using methamphetamine, had multiple warrants for their arrest,

and missed hearings related to the children.       In addition to the parents, the

children were placed with a series of relatives and finally a foster family. After

receiving methamphetamine from the children’s father, the mother tested positive

in October 2015.      The mother also tested positive for amphetamine and

methamphetamine as recently as March 2016, during the series of termination

hearings.    Concerning his own drug use, the father testified he could not

remember large      parts   of   2015   due   to   being heavily intoxicated      on

methamphetamine, including times he visited the children.

       The juvenile court entered an order on June 23, 2016, terminating the

mother’s parental rights pursuant to section 232.116(1)(f), (g), (l) (2015). The

father’s parental rights were terminated pursuant to section 232.116(1)(e), (f), (l).

The mother and father appeal the termination of their parental rights separately.

       II.    Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).           The paramount

2
 The termination hearing was held over several days in order to allow both parents to
present additional evidence and for the results of a home study. The dates of the
hearings were February 10 and 11, March 17, and April 11, 2016.
                                         4

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

      III.   Sufficiency of the Evidence

      Both the mother and father claim there is insufficient evidence in the

record to support termination of their parental rights. “When the juvenile court

orders termination of parental rights on more than one statutory ground, we need

only find grounds to terminate on one of the sections to affirm.” In re T.S., 868
N.W.2d 425, 435 (Iowa Ct. App. 2015).

      Both parents contest only the fourth requirement of section 232.116(1)(f):

the children cannot be returned to the parents’ custody as provided in section

232.102.     A child may be removed from their home under section

232.102(5)(a)(2) if “[t]he child cannot be protected from some harm which would

justify the adjudication of the child as a child in need of assistance.” Here, the

children were originally adjudicated to be in need of assistance due to lack of

supervision caused by their parents’ use of methamphetamine and other

controlled substances.     The mother continued to struggle with issues of

substance abuse up to and including the time of the termination hearings. We

agree with the juvenile court the father’s history “demonstrates that the only time

he is able to maintain sobriety is when he is in custody.” Therefore, we conclude

there is clear and convincing evidence to show the children could not safely be

returned to either parent. The juvenile court properly terminated the mother’s

and father’s parental rights under section 232.116(1)(f).
                                         5


       IV.    Exceptions

       The parents claim the juvenile court should not have terminated their

parental rights and instead should have placed the children with a relative. The

juvenile court entered an order on June 24, 2016, in which it “rejected [potential

relative placements] as not in the best interest of the children.” While some

relatives were willing to take the children, in the past, these placements had been

terminated early or been refused.      We determine the juvenile court properly

found placement with a relative was not in the best interests of the children.

       The father additionally claims termination is not in the children’s best

interests based on the closeness of the parent-child bond found in section

232.116(3)(c). The record does show the children are closely bonded with the

father. However, the record does not provide clear and convincing evidence that

termination would be detrimental to the children. On the contrary, the record

shows terminating parental rights will begin to provide stability and normalcy in

the children’s lives. We find the juvenile court properly refused to apply this

exception.

       Finally, the mother claims an extension of time should have been granted

to allow her to work toward reunification. We find the children have not had a

stable living situation since at least November 2013.       We will not ask these

children to continue to wait for a biological parent to be stable enough to care for

them, especially when the children are of tender age. See D.W., 791 N.W.2d at

707.

       We affirm the decision of the juvenile court.

       AFFIRMED ON BOTH APPEALS.